Citation Nr: 0310365	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-03 361A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the right anterior thigh, 
Muscle Group XIV, currently evaluated as 10 percent 
disabling.  

2.  The propriety of an initial noncompensable disability 
evaluation for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  

After this case was remanded in January 2000 for additional 
evidentiary development, a May 2002 rating action granted 
service connection for hepatitis C and assigned a 
noncompensable (i.e., 0 percent) evaluation.  An appeal was 
perfected as to the propriety of that initial noncompensable 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Also, in the January 2003 Supplemental Statement of the Case 
(SSOC) the RO found, in essence, that a separate rating was 
not warranted for a painful scar of the right anterior 
thigh.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
RO made that determination, in part, as a result of the 
Board's January 2000 remand directing that the RO consider 
this additional issue.


FINDINGS OF FACT

1.  The veteran sustained a deep penetrating wound to the 
right anterior thigh and, following debridement, he still has 
a retained metallic foreign body and muscle herniation of the 
rectus femoris with decreased strength. 

2.  The veteran has many of the cardinal signs and symptoms 
of muscle disability, including loss of power, weakness, and 
fatigue-pain.  

3.  Hepatitis C is not productive of incapacitating episodes 
of at least one-week in the past 12 months and is not 
productive of anorexia or disabling fatigue.  




CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating, but no 
higher, for the residuals of the SFW of the right anterior 
thigh.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5314 (2002).  

2.  The criteria are not met for a compensable rating for the 
hepatitis C.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.115, Diagnostic Code 7354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the issues on appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

The RO notified the veteran of the requirements of the VCAA 
by letter of July 2002, thereby apprising him of the 
assistance that VA would provide and notifying him what he 
was personally responsible for.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also remanded this case to the RO in January 2000 
for further development of the evidence.  And that same 
month, the RO requested information from the veteran 
concerning treatment for his service-connected disorder of 
the right thigh, to which he responded in February 2000 that 
he had received only VA treatment.  Private clinical records 
concerning his hepatitis are on file.  He underwent VA 
examinations for rating the muscle injury in June 2000 and 
December 2002, and the latter was conducted pursuant to a 
November 2002 request of his representative.  The veteran 
also underwent a VA examination for his hepatitis in April 
2002.  His VA treatment records have been obtained, as well 
as an October 2000 statement from the Red Cross and a 
December 2000 statement from his employer.  The 
representative stated in April 2002 that the veteran had no 
additional evidence to submit and a July 2002 Report of 
Contact indicates the veteran does not want a hearing.

There is no additional evidence or information that needs to 
be obtained.  Therefore, VA has complied with the duties to 
notify and assist.  

SFW of the Right Anterior Thigh

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

An April 1991 rating decision granted service connection for 
residuals of a missile injury of the anterior right thigh and 
assigned a noncompensable rating under 38 C.F.R. § 4.73, DC 
5314 (for resulting slight muscle disability).  Pursuant to 
an October 1991 Board decision, a November 1991 rating 
granted an increase to 10 percent (for moderate muscle 
disability), which has been in effect ever since.  

Following a remand by the Board in January 2000, a May 2002 
rating increased a noncompensable rating for residuals of a 
SFW of the right calf to 10 percent, based on symptomatic 
scarring under Diagnostic Code 7804, but a January 2003 SSOC 
determined, in part, that a separate compensable rating was 
not warranted for any symptomatic scarring stemming from the 
SFW of the anterior right thigh.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).



38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  VA also must consider whether the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  As to objective findings, 
38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  As to history and complaints, 
38 C.F.R. § 4.56(d)(3)(ii) provides that there is to be 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Also considered is whether there have been consistent 
complaints of cardinal signs and symptoms of 
muscle disability, as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  As to objective findings, 
38 C.F.R. § 4.56(d)(3)(iii) provides that there is to be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment.  

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(d)(4)(i) provides 
that as to the type of injury, severe disability of muscles 
will stem from a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  As to history and complaints, 38 C.F.R. 
§ 4.56(d)(4)(ii) provides that there is to be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  Also 
considered is whether there have been consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

As to objective findings, 38 C.F.R. § 4.56(d)(4)(iii) 
provides that for severe disability there is to be ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (a) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

Under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314, Muscle 
Group XIV, muscles of the anterior thigh group govern 
extension of knee; simultaneous flexion of hip and flexion of 
knee, postural support of body, and synchronizing the hip and 
the knee.  Muscle Group XIV consists of the sartorius; rectus 
femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris.  Slight muscle 
disability of Muscle Group XIV warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability warrants 
a 10 percent rating; moderately severe muscle disability 
warrants a 30 percent rating; and severe muscle disability 
warrants a 40 percent rating.  

Here, there is no residual scarring that indicates any 
associated injury of the right anterior thigh.  The veteran's 
service medical records confirm he had a penetrating, but not 
through-and-through wound.  There was no bony injury, but he 
still has a retained metallic foreign body; this was evident 
on the X-rays taken during his VA examinations in 1991 and 
1997.  Nevertheless, while there was indeed debridement of 
his wound during service, there were no ensuing residuals of 
it or prolonged infection.  Rather, he was discharged to the 
care of an aid station a few days after his initial injury.

A May 1991 statement from a private physician suggests the 
veteran had an injury to the adductor muscle group of the 
right thigh, which would be Muscle Group (15) XV.  And VA 
examination in January 1997 reportedly found no muscle 
herniation.  However, VA examinations in 2000 and 2002 did 
find muscle herniation that was noted on VA examination in 
2002 to be of the rectus femoris-which is one of the muscles 
in Muscle Group 14.  There is otherwise no indication that 
more than one muscle group of the right thigh was injured.  
This herniation and the presence of a retained fragment deep 
in the right thigh, inasmuch as it could not be palpated on 
any VA examination, indicate there was a deep penetrating 
wound.  

There are some conflicting findings from the recent VA 
examinations, even though the claims file was reviewed, 
particularly concerning whether the veteran has any muscle 
atrophy.  Of note, the 2000 examination found minimal atrophy 
whereas the 2002 examination found no atrophy.  In any event, 
both examinations found that, on contraction of the right 
quadriceps, the muscle herniation was more pronounced.  And 
both examinations found some, although only slight, decrease 
in muscle strength.  The examination in 2000 found some 
limitation of motion on right hip flexion, as well, but no 
limitation of motion was found during the ensuing examination 
in 2002.  

With respect to the cardinal signs and symptoms, the veteran 
takes medication for pain.  This is well documented in the 
record on appeal.  He also has credible complaints of 
weakness and premature/excess fatigability of his right 
thigh, particularly after prolonged standing or walking.  So 
given the type of his injury, i.e., a deep penetrating wound, 
his history and complaints, and the objective clinical 
findings, particularly of muscle herniation and a retained 
metallic foreign body, the evidence is at least equally 
balanced for and against his claim for a higher rating.  
This, in turn, means that he is entitled to the benefit-of-
the doubt.  Consequently, since his muscle disability from 
the injury to Muscle Group XIV more closely approximates the 
rating criteria for moderately severe disability, he is 
entitled to a 30 percent rating.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



The veteran's muscle injury, however, is not shown to more 
closely approximate severe muscle disability because there 
was no bony or tendon involvement, intermuscular binding, or 
wide muscle damage.  Moreover, there also is no evidence of 
adhesion of scars to bone, adaptive contraction of an 
opposing group of muscles, atrophy of a muscle group not in 
the track of the missile or induration or atrophy of an 
entire muscle group.  

Hepatitis C

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  But that case is inapplicable in situations 
where, as here, the veteran disagreed with the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
and perfected a timely appeal concerning this specific issue 
(i.e., the propriety of the initial rating).  In these types 
of cases, the Board must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The record reflects that the veteran's hepatitis C is 
currently evaluated as noncompensable (i.e., 0 percent) under 
38 C.F.R. § 4.114, Diagnostic Code 7354.  Effective July 2, 
2001, a noncompensable rating is warranted under this code 
when the condition is asymptomatic.  A 10 percent rating is 
warranted when the condition is manifested by intermittent 
fatigue, malaise, and anorexia, or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

Note 1 following Diagnostic Code 7354 indicates that sequelae 
(i.e., residuals), such as cirrhosis or malignancy of the 
liver, will be evaluated under an appropriate diagnostic 
code, but the same signs and symptoms should not be used as 
the basis for evaluations under Diagnostic Code 7354 and a 
diagnostic code for sequelae.  38 C.F.R. § 4.114 (2002).   

Note 2 following Diagnostic Code 7354 provides that a period 
of "incapacitating symptoms" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  38 C.F.R. § 4.114 (2002).   

Although the veteran has submitted a December 2000 statement 
from his employer indicating that he had missed one day of 
work, he is not shown to have had incapacitating episodes of 
such duration as to meet the criteria for a compensable 
evaluation.  

Private clinical records dated in November 1996 and April 
1998 indicate the veteran has complained of lethargy, 
fatigue, and excessive sleeping.  The April 1998 notation 
also indicates that he has discomfort after eating, but on VA 
examination in February 2001 he denied experiencing abdominal 
pain or discomfort as well as any history of nausea, vomiting 
or food intolerance.  There is no evidence of anorexia and, 
in this regard, it must be noted that on VA examination in 
2001 his weight was 190 pounds.  He did appear to be fatigued 
during that examination, and it was commented that-by the 
veteran's account-his symptoms appeared to be significantly 
disabling because he would fall asleep at work.  But an April 
2002 addendum to that evaluation indicates the examiner's 
personal objective opinion that the veteran has no functional 
impairment from his hepatitis C, noting that chronic fatigue 
was a multi-factorial problem and that with normal liver 
function tests it was unlikely that his hepatitis C was a 
contributing factor to the problem (of fatigue).  
Furthermore, the evidence does not demonstrate that the 
criteria for a compensable rating were met at any time since 
service-connection was granted.  

Accordingly, the schedular criteria for a compensable rating 
for Hepatitis C are not met.  



Extraschedular Evaluations

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
The disorders also have not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his pain and overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply are not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 30 percent rating, but no higher, is granted for the 
residuals of the SFW of the right anterior thigh, subject to 
applicable laws and regulations governing the payment of VA 
monetary awards.  

The claim for a compensable rating for the Hepatitis C is 
denied.  





	                        
____________________________________________
	Keith W.Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

